         CASE 0:20-cr-00181-PJS-BRT Doc. 82 Filed 10/30/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                          Case No. 20-CR-181 (3) (PJS/BRT)


United States of America,

                    Plaintiff,
v.                                             NOTICE TO MAGISTRATE JUDGE
                                               THORSON
Bryce Michael Williams,

                    Defendant.




      Defendant Bryce Michael Williams, through his undersigned counsel, respectfully

notifies the Court that he and the government have reached an agreement to resolve the

case. Counsel thus requests Mr. Williams’s motion hearing be taken off the calendar and

rulings on his previously-submitted motions deferred (until his change of plea hearing is

held, after which they would be withdrawn).

      Thank you very much.

                                         Respectfully submitted,

Dated: October 30, 2020                  /s/ Ian S. Birrell
                                         Andrew S. Birrell (Attorney No. 133760)
                                         Ian S. Birrell (Attorney No. 0396379)
                                         Birrell Law Firm PLLC
                                         333 South 7th Street, Suite 2350
                                         Minneapolis, MN 55402
                                         Phone: (612) 238-1939
                                         andy@birrell.law | ian@birrell.law
                                         Attorneys for Defendant
